UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-07168) Hennessy Funds Trust (Exact name of registrant as specified in charter) 7250 Redwood Blvd., Suite 200 Novato, CA 94945 (Address of principal executive offices) (Zip code) Neil J. Hennessy Hennessy Advisors, Inc. 7250 Redwood Blvd., Suite 200 Novato, CA 94945 (Name and address of agent for service) 800-966-4354 Registrant's telephone number, including area code Date of fiscal year end: October 31, 2010 Date of reporting period:July 31, 2010 Item 1. Schedule of Investments. Hennessy Cornerstone Growth Fund, Series II Schedule of Investments July 31, 2010 (Unaudited) Number of Shares Value COMMON STOCKS - 93.78% Consumer Discretionary - 21.33% Brown Shoe, Inc. $ Crocs, Inc. (a) Libbey, Inc. (a) Lifetime Brands, Inc. (a) Media General, Inc. (a) Select Comfort Corp. (a) Sinclair Broadcast Group, Inc. - Class A (a) Skechers U.S.A., Inc. (a) TRW Automotive Holdings Corp. (a) Ulta Salon Cosmetics & Fragrance, Inc. (a) Valassis Communications, Inc. (a) Whirlpool Corp. Energy - 1.74% Callon Petroleum Co. (a) Financials - 7.86% American International Group, Inc. (a) Banco Macro SA - ADR (b) Cardtronics, Inc. (a) Zions Bancorporation Health Care - 5.66% Hill Rom Holdings, Inc. SXC Health Solutions Corp. (a)(b) Universal American Corp. (a) Industrials - 38.60% Air Transport Services Group, Inc. (a) Alamo Group, Inc. Alaska Air Group, Inc. (a) ArvinMeritor, Inc. (a) Cascade Corp. Commercial Vehicle Group, Inc. (a) Consolidated Graphics, Inc. (a) Diamond Management & Technology Consultants, Inc. Esterline Technologies Corp. (a) Gardner Denver, Inc. Interface, Inc. Macquarie Infrastructure Co. LLC (a) NACCO Industries, Inc. - Class A Owens Corning (a) Pacer International Inc. (a) Standex International Corp. Tennant Co. Trimas Corp. (a) US Airways Group, Inc. (a) UAL Corp. (a) Information Technology - 9.33% Lionbridge Technologies, Inc. (a) Loral Space & Communications, Inc. (a) Power One, Inc. (a) Ultra Clean Holdings, Inc. (a) Materials - 5.92% Clearwater Paper Corp. (a) Neenah Paper, Inc. Quaker Chemical Corp. Telecommunication Services - 3.34% IDT Corp. - Class B (a) TOTAL COMMON STOCKS (Cost $27,642,783) $ PARTNERSHIPS - 4.15% Energy - 4.15% Enterprise GP Holdings LP $ Inergy Holdings LP TOTAL PARTNERSHIPS (Cost $1,175,568) $ Principal Amount Value SHORT-TERM INVESTMENTS - 2.70% Demand Notes# - 2.70% American Family Financial Services 0.100% $ $ TOTAL SHORT-TERM INVESTMENTS (Cost $846,768) $ Total Investments(Cost $29,665,119) - 100.63% $ Liabilities in Excess of Other Assets - (0.63)% TOTAL NET ASSETS - 100.00% $ Footnotes Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non-income producing security. (b) Foreign issued security. # Variable rate demand notes are considered short-term obligations and are payable on demand. Interest rates change periodically on specified dates.The rates listed are as of July 31, 2010. The cost basis of investments for federal income tax purposes at July 31, 2010 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ * Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Summary of Fair Value Exposure at July 31, 2010 The fund has adopted authoritative fair valuation accounting standards which establish an an authoritative definition of fair value and set out a heirarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below. The fund has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. Level 1 - Quoted unadjusted prices for identical instruments in active markets to which the Fund has access at the date of measurement. Level 2 - Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. Level 3 - Model derived valuations in which one or more significant inputs or significant value drivers are unobservable.Unobservable inputs are those inputs that reflect the Fund's own assumptions that market participants would use to price the asset or liability based on the best available information. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the fund's net assets as of July 31, 2010: Level 1 Level 2 Level 3 Total Equity Consumer Discretionary $ - $- Energy - - Financials - - Health Care - - Industrials - - Information Technology - - Materials - - Telecommunication Services - - Total Equity $ - $- Partnerships $ - $- Short-Term Investments $ - $- Total Investments in Securities $- Hennessy Cornerstone Large Growth Fund Schedule of Investments July 31, 2010 (Unaudited) Number of Shares Value COMMON STOCKS - 98.58% Consumer Discretionary - 27.32% Apollo Group, Inc. (a) $ AutoZone, Inc. (a) Best Buy Co., Inc. DIRECTV (a) Dish Network Corp. Dollar Tree, Inc. (a) Family Dollar Stores, Inc. The Gap, Inc. Liberty Global, Inc. (a) Mattel, Inc. The McGraw-Hill Companies, Inc. Ross Stores, Inc. TJX Companies, Inc. Yum Brands, Inc. Consumer Staples - 21.08% Altria Group, Inc. Campbell Soup Co. Clorox Co. General Mills, Inc. H.J. Heinz Co. Kellogg Co. Kimberly - Clark Corp. Lorillard, Inc. Philip Morris International, Inc. Sysco Corp. Energy - 3.27% Consol Energy, Inc. Diamond Offshore Drilling Financials - 1.97% Moody's Corp. Health Care - 20.16% Baxter International, Inc. Becton, Dickinson & Co. Bristol-Myers Squibb Co. Cardinal Health, Inc. CIGNA Corp. Eli Lilly & Co. Forest Laboratories, Inc. (a) Humana, Inc. (a) Johnson & Johnson Laboratory Corp. of America Holdings (a) Industrials - 11.19% Flowserve Corp. Fluor Corp. Honeywell International, Inc. Joy Global, Inc. Lockheed Martin Corp. Raytheon Co. Information Technology - 5.29% International Business Machines Corp. SAIC, Inc. (a) Western Digital Corp. (a) Materials - 8.30% Crown Holdings, Inc. (a) FMC Corp. Freeport-McMoRan Copper & Gold, Inc. Lubrizol Corp. TOTAL COMMON STOCKS (Cost $70,232,308) $ Number of Shares Value SHORT-TERM INVESTMENTS - 1.42% Money Market Funds - 1.42% Fidelity Government Portfolio - Institutional Class 0.077% (b) $ TOTAL SHORT-TERM INVESTMENTS (Cost $1,041,719) $ Total Investments(Cost $71,274,027) - 100.00% $ Other Assets in Excess of Liabilities - 0.00% TOTAL NET ASSETS - 100.00% $ Footnotes Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) The rate listed is the fund's 7-day yield as of July 31, 2010. The cost basis of investments for federal income tax purposes at July 31, 2010 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ * Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Summary of Fair Value Exposure at July 31, 2010 The fund has adopted authoritative fair valuation accounting standards which establish an an authoritative definition of fair value and set out a heirarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below. The fund has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. Level 1 - Quoted unadjusted prices for identical instruments in active markets to which the Fund has access at the date of measurement. Level 2 - Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. Level 3 - Model derived valuations in which one or more significant inputs or significant value drivers are unobservable.Unobservable inputs are those inputs that reflect the Fund's own assumptions that market participants would use to price the asset or liability based on the best available information. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the fund's net assets as of July 31, 2010: Common Stock Level 1 Level 2 Level 3 Total Consumer Discretionary $- $- Consumer Staples - - Energy - - Financials - - Health Care - - Industrials - - Information Technology - - Materials - - Total Common Stock $- $- Short-Term Investments $- $- Total Investments in Securities $- $- Hennessy Select Large Value Fund Schedule of Investments July 31, 2010 (Unaudited) Number of Shares Value COMMON STOCKS - 98.68% Consumer Discretionary - 7.93% CBS Corp. $ Comcast Corp. The Walt Disney Co. Limited Brands, Inc. Macy's, Inc. MGM Resorts International (a) Stanley Black & Decker Inc. Consumer Staples - 9.40% Archer-Daniels-Midland Co. Conagra Foods, Inc. CVS Caremark Corp. Kraft Foods, Inc. - Class A Kroger Co. PepsiCo, Inc. Philip Morris International Inc. Energy - 10.59% Apache Corp. Chevron Corp. ConocoPhillips Devon Energy Corp. Exxon Mobil Corp. QEP Resources Inc. Financials - 26.72% American Express Co. Ameriprise Financial, Inc. Bank of America Corp. Bank of New York Mellon Corp. Boston Properties, Inc. Citigroup, Inc. (a) Digital Realty Trust, Inc. The Goldman Sachs Group, Inc. J.P. Morgan Chase & Co. Lincoln National Corp. Morgan Stanley PNC Financial Services Group, Inc. Prudential Financial, Inc. Simon Property Group, Inc. Travelers Companies, Inc. U.S. Bancorp (c) Wells Fargo & Co. Health Care - 13.33% Abbott Laboratories Amgen Inc. (a) Forest Laboratories, Inc. (a) Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. St. Jude Medical, Inc. (a) UnitedHealth Group, Inc. Zimmer Holdings, Inc. (a) Industrials - 9.34% Boeing Co. Cummins, Inc. Deere & Co. Eaton Corp. General Electric Co. Illinois Tool Works, Inc. Precision Castparts Corp. Terex Corp. (a) Union Pacific Corp. Information Technology - 6.19% Intel Corp. Microsoft Corp. Western Digital Corp. (a) Materials - 5.08% Eastman Chemical Co. International Paper Co. Pactiv Corp. (a) Walter Energy, Inc. Telecommunication Services - 3.79% Frontier Communications Corp. Qwest Communications International Inc. Verizon Communications, Inc. Utilities - 6.31% American Electric Power, Inc. Dominion Resources, Inc. Exelon Corp. MDU Resources Group, Inc. PG&E Corp. TOTAL COMMON STOCKS (Cost $115,954,545) $ Number of Shares Value SHORT-TERM INVESTMENTS - 1.60% Money Market Funds - 1.60% Fidelity Government Portfolio - Institutional Class 0.077% (b) $ TOTAL SHORT-TERM INVESTMENTS (Cost $2,066,213) $ Total Investments(Cost $118,020,758) - 100.28% $ Liabilities in Excess of Other Assets - (0.28)% TOTAL NET ASSETS - 100.00% $ Footnotes Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) The rate listed is the fund's 7-day yield as of July 31, 2010. (c) Investment in affiliated security.Quasar Distributors, LLC, which serves as the funds's distributor, is a subsidiary of U.S. Bancorp. Details of transactions with this affiliated company for the nine months ended July 31, 2010 were as follows: Beginning Purchase Sales Ending Dividend Issuer Cost Cost Cost Cost Income Shares U.S. Bancorp The cost basis of investments for federal income tax purposes at July 31, 2010 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ * Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Summary of Fair Value Exposure at July 31, 2010 The fund has adopted authoritative fair valuation accounting standards which establish an an authoritative definition of fair value and set out a heirarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below. The fund has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. Level 1 - Quoted unadjusted prices for identical instruments in active markets to which the Fund has access at the date of measurement. Level 2 - Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. Level 3 - Model derived valuations in which one or more significant inputs or significant value drivers are unobservable.Unobservable inputs are those inputs that reflect the Fund's own assumptions that market participants would use to price the asset or liability based on the best available information. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the fund's net assets as of July 31, 2010: Common Stock Level 1 Level 2 Level 3 Total Consumer Discretionary $- $- Consumer Staples - - Energy - - Financials - - Health Care - - Industrials - - Information Technology - - Materials - - Telecommunication Services - - Utilities Total Common Stock $ 127,270,586 $- $- $ 127,270,586 Short-Term Investments $- $- Total Investments in Securities $ 129,336,799 $- $- $ 129,336,799 Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Hennessy Funds Trust By (Signature and Title) /s/ Neil J. Hennessy Neil J. Hennessy, Chief Executive Officer Date9/22/10 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/ Neil J. Hennessy Neil J. Hennessy, Chief Executive Officer Date9/22/10 By (Signature and Title)*/s/ Teresa M. Nilsen Teresa M. Nilsen Treasurer (Principal Executive Officer) Date9/22/10
